NO. 07-07-0264-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                   AUGUST 7, 2008
                           ______________________________

                          JOSEPH MARK DAIGLE, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

              NO. 52,293-D; HONORABLE RICHARD DAMBOLD, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ABATEMENT AND REMAND


       Appellant, Joseph Mark Daigle, appeals from his conviction by jury of aggravated

sexual assault of a child, enhanced, and sentence of 99 years of imprisonment.1 The trial

court filed its certification representing that appellant has the right of appeal. However, the

appellate record reflects that appellant failed to sign the certification, pursuant to Texas

       1
        See Tex. Penal Code Ann. § 22.021 (Vernon 2007). This is a first degree felony
punishable by imprisonment for life or any term of not more than 99 years or less than 5
years and a fine not to exceed $10,000. Tex. Penal Code Ann. § 12.32 (Vernon 2003).
Appellant plead true to both enhancement paragraphs contained within the indictment and
his sentence was enhanced accordingly pursuant to Texas Penal Code § 12.42 (Vernon
2007).
Rule of Appellant Procedure 25.2(d), which requires the certification to be signed by

appellant and a copy served on him.2 See Tex. R. App. P. 25.2(d).


       Consequently, we abate the appeal and remand the cause to the 320th District Court

of Potter County for further proceedings. On remand, the trial court shall utilize whatever

means it finds necessary to secure and file with this Court a certificate of right to appeal

that complies with Rule 25.2(d). See Tex. R. App. P. 25.2(d).


       If necessary, the trial court shall execute findings of fact, conclusions of law, and any

necessary orders it may enter regarding the aforementioned issues and cause its findings,

conclusions, and orders, if any, to be included in a supplemental clerk’s record. The trial

court shall file the supplemental clerk’s record and the supplemental reporter’s record, if

any, with the Clerk of this Court by September 8, 2008.


       It is so ordered.




                                                   Per Curiam




Do not publish.



       2
       Effective September 1, 2007, Rule 25.2(d) was amended to require certifications
executed after the effective date to be signed by appellant and a copy served on him. See
Tex. R. App. P. 25.2(d); Mason v. State, No. 07-07-0383-CR, 2008 WL 2221806
(Tex.App.–Amarillo May 29, 2008) (mem. op., not designated for publication).

                                               2